        



Exhibit 10.38


Notice of Grant of Stock Appreciation Rights
and Award Agreement
SVB FINANCIAL GROUP
ID:  94-2875288
3003 Tasman Drive
Santa Clara, CA 95054
 
Grant Agreement:
Participant Name:        ###PARTICIPANT_NAME###
 Grant Name: ###GRANT_NAME### 
Employee Number:        ###EMPLOYEE_NUMBER###
 Date of Grant: ###ISSUE_DATE###


Total Stock Appreciation Rights:       Total ###DICTIONARY_AWARD_NAME###:
###TOTAL_AWARDS###
Expiry/Expiration Date: ###EMPLOYEE_GRANT_EXPIRY_DATE###
 Plan: 2006 Equity Incentive Plan


Grant Price: ###GRANT_PRICE### ###GRANT_PRICE_REM_START###
###GRANT_PRICE_REM_END### 
 ###EMPLOYEE_GRANT_VEST_SCHEDULE_TABLE### 
###EMPLOYEE_GRANT_NUMBER###
Form of Payment: [Shares / Cash Payment]


 





Effective on the Date of Grant listed above, you have been granted an award of
Stock Appreciation Rights (“SARs”) under the SVB Financial Group 2006 Equity
Incentive Plan (the “Plan”) at the Grant Price listed in the Grant Agreement
above. 
 
Shares subject to the SAR will become fully vested on the dates shown in the
Vesting Schedule, subject to you continuing to be a Service Provider through
each such date.
 
By your acceptance and the Company’s signature below, you and the Company agree
that these SARs are granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan and this Global Stock Appreciation
Award Agreement, including any country appendix, all of which are attached and
made a part of this document.

 


 ###HR_SIGNATURE###
 
 
SVB Financial Group
 
Date
 
 
 
 
 
 
Participant Name
 
Date

SVB FINANCIAL GROUP
 
GLOBAL STOCK APPRECIATION AWARD AGREEMENT
 
 
                SVB Financial Group (the “Company”), has granted to you a Stock
Appreciation Right (“SAR”) pursuant to its 2006 Equity Incentive Plan (the
“Plan”) and this Global Stock Appreciation Award Agreement, including any
country-specific terms and conditions for your country set forth in the Appendix
for Non-U.S. Participants (the “Appendix”) attached hereto as Appendix A
(together with the Global Stock Appreciation Award Agreement, the “Award
Agreement”).
 
                The grant hereunder is in connection with and in furtherance of
the Company’s compensatory benefit plan for participation of the Company’s
Employees (including Officers), Directors or Consultants.  Defined terms not
explicitly defined in this Award Agreement shall have the same definitions as in
the Plan or in the Notice of Grant of Stock Appreciation Rights (“Notice of
Grant”), to which this Award Agreement is attached.
 
                The details of your SAR are as follows:
 
1.VALUE OF THE SAR. The SAR shall entitle you, upon exercise of the SAR (in
whole or in part), to receive from the Company an amount payable in the form of
Shares or cash, determined by the Company in its discretion, by multiplying:


(a)the appreciated value of one Share, calculated as the Fair Market Value of
one Share on the date of exercise minus the Grant Price as shown in the Notice
of Grant; by


(b)the number of Shares with respect to which the SAR is exercised.


The Grant Price shall be no less than one hundred percent (100%) of the Fair
Market Value of the Common Stock on the Date of Grant of the SAR.
2.VESTING.  Subject to the limitations contained herein, the SAR will vest
(become exercisable) as set forth in the Notice of Grant until either (i) you
cease to be a Service Provider for any reason, or (ii) this SAR becomes fully
vested. For purposes of this SAR, your status as a Service Provider will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Company, (i) your right to vest in this SAR
under the Plan, if any, will terminate as of such date; and (ii) the period (if
any) during which you may exercise this SAR shall be measured by the date upon
which your employment with your employer (the “Employer”) and any notice period
has ended. For the avoidance of doubt, employment shall include any contractual
notice period or period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the other terms of
your employment agreement, if any. The Committee shall have the exclusive
discretion to determine when you are no longer employed for purposes of the SAR.
3.FORM OF PAYMENT. The Company shall satisfy its obligation upon your exercise
of the SAR (in whole or in part) in Shares or cash payment, at the Company’s
discretion, based upon the Fair Market Value of the Company’s Common Stock on
the date of exercise. Notwithstanding the foregoing, if the SAR is settled in
Shares, no fractional Shares shall be distributed in settlement of the SAR, and
any portion of the SAR which would be settled in a fractional Share shall be
paid to the Participant in cash.
4.SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the contrary in the
Plan or this Award Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of the SAR prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. You
understand that the Company is under no obligation to register or qualify the
Shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares. Further, you agree that the Company shall have unilateral
authority to amend the Plan and the Award Agreement without your consent to the
extent necessary to comply with securities or other laws applicable to issuance
of shares.
5.TERM.  The term of this SAR commences on the Date of Grant and expires on the
Expiration Date, unless this SAR expires sooner as set forth below or in the
Plan.  In no event may this SAR be exercised on or after the Expiration Date. 
This SAR shall terminate prior to the Expiration Date as follows:  three (3)
months after your termination as a Service Provider unless one of the following
circumstances exists:


(a)    Your termination as a Service Provider is due to your Disability.  This
SAR will then expire on the earlier of the Expiration Date set forth above or
twelve (12) months following such termination.


(b)    Your termination as a Service Provider is due to your death.  This SAR
will then expire on the earlier of the Expiration Date set forth above or twelve
(12) months after your death.


(c)    Your termination as a Service Provider is due to Cause (as defined in the
Plan).  This SAR will then expire on the date of such termination.


(d)    If during any part of such three (3)-month period you may not exercise
your SAR solely because of the conditions set forth in Section 4 above, then
your SAR will not expire until the earlier of the Expiration Date set forth
above or until this SAR shall have been exercisable for an aggregate period of
three (3) months after your termination as a Service Provider.


(e)    If your exercise of the SAR within three (3) months after your
termination as a Service Provider of the Company or of an Affiliate would result
in liability under Section 16(b) of the Securities Exchange Act of 1934, then
your SAR will expire on the earlier of (i) the Expiration Date set forth above,
or (ii) the tenth (10th) day after the last date upon which exercise would
result in such liability.


(f)    However, this SAR may be exercised following your termination as a
Service Provider only as to that number of Shares as to which it was exercisable
on the date of termination under the provisions of Section 2 of this SAR.
 
6.    [RESERVED.]
7.             EXERCISE.
 
(a)           This SAR is exercisable by (i) delivery of an exercise notice, in
the form and manner determined by the Administrator, or (ii) following an
electronic or other exercise procedure prescribed by the Administrator, which in
either case shall state the election to exercise the SAR, the number of Shares
in respect of which the SAR is being exercised, and such other representations
and agreements as may be required by the Company pursuant to the provisions of
the Plan. Participant shall provide payment of any applicable Tax-Related Items
(as defined in Section 10, herein) arising in connection with such exercise.
This SAR shall be deemed to be exercised upon receipt by the Company of a fully
executed exercise notice or completion of such exercise procedure, as the
Administrator may determine in its sole discretion, accompanied by any
applicable Tax-Related Items (as defined in Section 10, herein).
 
(b)           By exercising this SAR you agree that, as a precondition to the
completion of any exercise, you must satisfy the Tax-Related Items in accordance
with Section 10, herein.


 8.             TRANSFERABILITY.


(a)           This SAR is not transferable, except by will or by the laws of
descent and distribution, and is exercisable during your life only by you.
 
(b)           The terms of this Award Agreement (including, without limitation,
Section 5(b) relating to termination as a result of death) shall apply to your
beneficiaries and executors and administrators including the right to agree to
any amendment of the applicable Award Agreement.


(c)           An SAR shall be exercised only by you (or your attorney in fact or
guardian) or, in the case of your death, by the your executor or administrator,
and no cash will be paid or Shares issued by the Company unless the exercise of
an SAR is accompanied by sufficient payment, as determined by the Company, to
meet the Tax-Related Items (as defined in Section 10, herein) on such exercise
or by other arrangements satisfactory to the Committee to provide such payment.
 
9.    ACKNOWLEDGMENTS. You acknowledge and agree to the following:


•the Plan is discretionary in nature and the Administrator may amend, suspend,
or terminate it at any time;
•the grant of this SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of the SARs even if SARs have been granted in the past;
•all determinations with respect to future SAR or other grants, if any,
including but not limited to, the times when the SAR shall be granted or when
the SAR shall vest, will be at the sole discretion of the Administrator;
•your participation in the Plan is voluntary;
•this SAR and any cash payment or Shares acquired under the Plan and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
•the future value of the Shares is unknown, indeterminable, and cannot be
predicted with certainty;
•if the underlying Shares do not increase in value, this SAR will have no value;
•if you exercise this SAR and acquire Shares, the value of such Shares may
increase or decrease in value, even below the SAR Price;
•Neither the Plan nor the SAR shall be construed to create a right to employment
or be interpreted as forming an employment or service contract with the Company,
your Employer (the “Employer) or any Affiliate, and shall not interfere with the
ability of the Company, the Employer or any Affiliate, as applicable, to
terminate your status as a Service Provider (if any).
•No claim or entitlement to compensation or damages shall arise from forfeiture
of this SAR resulting from the termination of your status as a Service Provider
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and in consideration of the grant
of this SAR to which you are otherwise not entitled, you irrevocably agree never
to institute any claim against the Company, any of its Affiliates or the
Employer.
•Nothing herein contained shall affect your right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other welfare plan or program of the Company or any
Affiliate.
•Unless otherwise provided in the Plan or by the Company in its discretion, this
SAR and the benefits evidenced by this Award Agreement do not create any
entitlement to have this SAR or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company.
•The following provisions apply only if you are providing services outside the
United States:
▪this SAR, cash payment and the Shares subject to this SAR are not part of
normal or expected compensation or salary for any purpose; and
▪you acknowledge and agree that neither the Company, the Employer nor any
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of this
SAR or of any amounts due to you pursuant to the exercise of this SAR or the
subsequent sale of any Shares acquired upon exercise.
10.    WITHHOLDING OF TAXES. The Company or one of its Affiliates shall assess
tax and social insurance liability and requirements in connection with your
participation in the Plan, including, without limitation, income tax, social
insurance, payroll tax, fringe benefit tax, payment of account or other tax
related items associated with the grant or exercise of the SAR or sale of the
underlying Shares and legally applicable to you (the “Tax-Related Items”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the actions of the Company or if different, your Employer in this
regard, you hereby acknowledge and agree that the Tax-Related Items liability
shall be your responsibility and liability.
You acknowledge that the Company’s obligation to issue Shares or make payment in
connection with the SAR shall be subject to satisfaction of the Tax-Related
Items liability. By your acceptance of the SAR and in exercising the SAR, you
authorize the Company, the Employer or any brokerage firm determined acceptable
to the Company to sell on your behalf that number of whole number of Shares from
those Shares issued to you as the Company determines to be sufficient to satisfy
the obligation for Tax Related Items unless you are not receiving Shares upon
exercise or such method of exercise is not available to you under the terms of
the Appendix or as otherwise determined by the Company. Alternatively, or in
addition thereto, you further authorize the Company or the Employer to satisfy
the Tax-Related Items withholding liability by deducting an amount from the cash
payment, if any, made to you pursuant to the exercise or from your wages or
other cash compensation to be paid to the you by the Company or the Employer.
Finally, you agree to pay the Company or the Employer any Tax-Related Items
withholding liability that cannot be satisfied by one of the methods of exercise
set forth in this Award Agreement and authorized under the Plan.
11.    [RESERVED.]
12.    AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL INFORMATION. You
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as described in this Award
Agreement and any other SAR grant materials by and among, as applicable, the
Employer, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor ("Data"), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to a stock plan service provider
selected by the Company to assist the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your status as a Service Provider with the Employer will
not be adversely affected; the only adverse consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you SARs
or other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
13.    COMPLIANCE WITH APPLICABLE LAWS. The vesting and exercise of the SAR
under the Plan and the issuance, transfer, assignment, sale, or other dealings
of the Shares shall be subject to compliance by the Company (or any Affiliate)
and you with all Applicable Laws.
14.    ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide to
deliver any documents related to the SAR awarded under the Plan or future SARs
that may be awarded under the Plan by electronic means or request your consent
to participate in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. Electronic execution
of this Award Agreement and/or other documents shall have the same binding
effect as a written or hard copy signature and accordingly, shall bind you and
the Company to all of the terms and conditions set forth in the Plan, this Award
Agreement and/or such other documents.
15.    NOTICES.  Any notices provided for in this SAR or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.
16.    GOVERNING PLAN DOCUMENT.  This SAR is subject to all the provisions of
the Plan, a copy of which is attached hereto and its provisions are hereby made
a part of this SAR, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.  In the event of any conflict between the provisions of
this SAR and those of the Plan, the provisions of the Plan shall control.
17.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, the cash payment or your acquisition or sale of the
underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
18.    AGREEMENT SEVERABLE. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
19.    LANGUAGE. If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.    APPENDIX. Notwithstanding any provisions in this Award Agreement, if you
reside outside the United States at any time during the life of this SAR, your
participation in the Plan shall be subject to the Appendix for Non-U.S.
Participants attached hereto as Appendix A. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Award Agreement.
21.    GOVERNING LAW. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this SAR or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award Agreement is made and/or to be performed.
22.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, this SAR and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
23.    WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
you or any other participant.
 Notice of Exercise
 
SVB Financial Group
Attn:  Stock Administration
80 E Rio Salado Parkway Suite 600
Tempe, AZ 85281
 
 
I, _____________________ , elect to exercise the following SVB Financial Group
Stock Appreciation Rights(s):
 
Grant
 
Grant
 
Number of Shares
 
Exercise Price
 
Aggregate
 
Number:
 
Date:
 
to be Exercised:
 
Per Share:
 
Grant Price:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 

 
TYPE OF EXERCISE:
 
o CASH(1)
 
o   CASHLESS    (Sale of underlying shares of SAR to pay tax-related items
liability)
 




 
 
 
o Sell shares
o Sell all shares listed above
 
 
 
 
 
 
 
 

 BROKER INFORMATION (if applicable):
Firm:
 
 
DTC #
 
 
Account #
 
Contact Person:
 
 
Phone:
 
 
Fax:
 

 
o    I authorize my broker to pay to pay Silicon Valley Bank for the applicable
taxes owed.
 
DELIVERY INSTRUCTIONS FOR SARs SETTLED IN SHARES:
            o  Mail certificate to my home address.                          o 
Deliver electronically to my Broker.
 
I will (i) provide any additional documents you require pursuant to the terms of
the Award Agreement, (ii) pay any withholding taxes resulting from exercise of a
SAR.
 
 
 
 
Very truly yours,
 
 
 
 
SS#:
 
 
 
 
 
 
Signed
Telephone:
 
 
 
 
 
 
Address
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 

 
(1)  The Effective Date of cash exercises is the day cash is received by Stock
Administration, unless otherwise notified by Stock Administration as a result of
insider trading restrictions.  If delivery is made by US Mail (or overnight
courier) the Effective Date is the postmark date (or pick-up date). 
APPENDIX A
SVB FINANCIAL GROUP
GLOBAL STOCK APPRECIATION AWARD AGREEMENT
APPENDIX FOR NON-U.S. PARTICIPANTS
Terms and Conditions
This Appendix includes additional terms and conditions that govern the SAR
granted to you under the Plan if you are in one of the countries listed below.
If you are a citizen or resident of a country (or are considered as such for
local law purposes) other than the one in which you are currently working or if
you move to another country after receiving the SAR, the Company will, in its
discretion, determine the extent to which the terms and conditions herein will
be applicable to you. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the Award Agreement.
Notifications
This Appendix may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control, and other laws in effect in the respective countries as of December
2013. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you exercise the SAR or sell any Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, or are considered a resident of another country
for local law purposes, or if you transfer employment and/or residency to
another country after the SAR has been granted, the notifications contained
herein may not be applicable in the same manner.


CHINA
Terms and Conditions
Form of Payment


This provision applies only to Participants who are People’s Republic of China
(the “PRC”) nationals residing in the PRC, unless otherwise determined by the
Company or required by the State Administration of Foreign Exchange or its local
authorities (“SAFE”):
The following provision replaces Section 3 of the Award Agreement.
Notwithstanding any other provisions in this Award Agreement or the Plan, the
Company shall satisfy its obligation upon your exercise of the SAR (in whole or
in part) in a cash payment equal to the local currency equivalent of the Fair
Market Value of any Company Common Stock to be issued to you upon the date of
exercise. In no event will you be issued Shares upon your exercise of the SAR.
Such amounts shall be paid to you in RMB.
Exchange Control Requirements.
You understand and agree to comply with all exchange control restrictions
imposed by the SAFE or other exchange control authority in connection with the
SAR granted by the Company. You further agree to comply with any requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in the PRC.
If you are a PRC national employee residing in the PRC, the cash proceeds paid
upon the exercise of the SAR must be repatriated to the PRC. You further
understand that, under local law, the repatriation of your cash proceeds may
need to be effectuated through a special exchange control account established by
the Company or its Affiliate, and you hereby consent and agree that any proceeds
from the exercise of the SAR may be transferred to such special account prior to
being delivered to you.
Finally, you further understand and agree that the Company is under no
obligation to secure any particular exchange conversion rate with respect to the
SAR proceeds and there may be delays in converting the cash proceeds to local
currency due to exchange control restrictions. You agree to bear any currency
fluctuation risk between the time the SAR is exercised and the time the cash
proceeds are received by you in the PRC.


INDIA
Terms and Conditions
Form of Payment
The following provision replaces Section 3 of the Award Agreement.
Notwithstanding any other provisions in this Award Agreement or the Plan, the
Company shall satisfy its obligation upon your exercise of the SAR (in whole or
in part) in a cash payment equal to the local currency equivalent of the Fair
Market Value of any Company Common Stock to be issued to you upon the date of
exercise. In no event will you be issued Shares upon your exercise of the SAR.


UNITED KINGDOM
Terms and Conditions
Withholding of Taxes.
The following provision supplements Section 10 of the Award Agreement:
If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related Items shall
constitute a loan owed by you to the Employer, effective as of the Due Date. You
agree that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue & Customs (“HMRC”), it will be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in Section 10 of the Award Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you shall not
be eligible for a loan from the Company to cover the Tax-Related Items. In the
event that you are a director or executive officer and any such Tax-Related
Items are not collected from or paid by you by the Due Date, the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and National Insurance Contributions (“NICs”) will be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as applicable) for the value of any
NICs due on this additional benefit which may be collected from you by the
Company or the Employer by any of the means referred to in Section 10 of the
Award Agreement.



